 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICETO ALL MEMBERS OF INTERNATIONAL DIE SINKERS CONFERENCE,MILWAUKEE LODGE No. 140, AND TO ALL EMPLOYEES OF LADISH Co.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOT threaten,coerce, or restrainLadish Co.,with an object offorcing it to assign thework ofprograming and preparing tapes for tape-actuated machines in the diesinking department to employees represented byus rather than to employees representedby AmericanFederationof TechnicalEngineers,Local 92, AFL-CIO.INTERNATIONAL DIE SINKERS CONFERENCE,MILWAUKEE LODGE,No. 140,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicatedirectlywiththe Board's Regional Office, SecondFloor,CommerceBuilding, 744North FourthStreet,Milwaukee,Wisconsin 53203,Telephone 272-8600,Extension 3879.United Products Company, Inc.andDistrict No. 113 of the Inter-national Association of Machinists and Aerospace Workers,AFL-CIO.Case 05-CA-2360. January 4, 1967DECISION AND ORDEROn July 18, 1966, Trial Examiner Marion C. Ladwig issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. The TrialExaminer also found that the Respondent had not engaged in otherunfair labor practices alleged in the complaint and recommended dis-missal of those allegations. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a supporting brief. TheGeneral Counsel filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record162 NLRB No. 23. UNITED PRODUCTS CO.535in this case, and hereby adopts the findings," conclusions,2 and recom-mendations of the Trial Examiner, as modified herein.The Board adopted the Trial Examiner's Recommended Orderwith the following modification :[Delete the word "discourage" in the first indented paragraph ofthe Appendix and substitute the word "discharge."[The Board further ordered that upon the request of the Unionmade within 30 days immediately following compliance herewith bythe Respondent, the Regional Director for Region 25 shall conductan election in the appropriate collective-bargaining unit, in accord-ance with the Board's Rules and Regulations and applicable Boardprecedent includingExcelsior Underwear Inc. and Saluda KnittingInc.,156 NLRB 1236.]'We find no merit in the Respondent's contention that the Trial Examiner's credibilityfindings are erroneous.As the clear preponderance of all the relevant evidence does notdemonstrate that the credibility findings are incorrect,we hereby adopt themStandardDrywall Products, Inc.,91 NLRB 544, enfd 388 F 2d 362 (C A 3).2 "Because of the strong pro-company sympathies ot" employees Emrich and Savieo, theTrial Examiner found it"unnecessary to rule on the otherwise possible coercive effect" ofRespondent's interrogation of these employees on October 21, 1965 In the absence of ex-ceptions,we adoptpro formatheTrialExaminer'sfindingswith respect to theseinterrogationsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was heard before Trial Examiner Marion C. Ladwig at FortWayne,Indiana, onMarch8-11, 1966, pursuant to a chargefiled bytheUnion(DistrictNo. 113 of the International Association of Machinists and AerospaceWorkers,AFL-CIO)on October 28, 1965,1 and an amended charge and complaintdatedDecember27.Thecase involves primarily the issues(a)whether theRespondent(also calledthe Company)terminated two employees because of theirunion activities,and (b)whether it coercively interrogated and threatened theemployees.Despite the otherwise simple issues,the proceeding was complicated by a mass ofconflicting testimony,resulting in a prolonged1,014-page record.Uponthe entire record, including my observation of the demeanor of the wit-nesses, and after due consideration of the briefs filedby the GeneralCounsel andthe Company,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR ORGANIZATION INVOLVEDThe Company is an Indiana corporation,which is engaged in the manufacture,sale, and distribution of plastic products in Fort Wayne,Indiana, from which itships annually products valued in excess of $50,000 to points outside that State. TheCompany admits,and I find, that it is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act. The Union is a labor organization within themeaning of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Dischargeof Phyllis A. Downingand Larry L. Wagner1.Advent ofthe UnionThe organizational efforts at the plant were begun by employee James Herndon.However onTuesday, October 12,employeeLarry L.Wagner, replacing Herndon'Unless otherwise Indicated,all dates refer to the year 1965. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDatHerndon's request, met with union representatives at the union office. Two eve-ningslater, on Thursday, October 14, seven of theninemaleemployees held ameeting ata restaurant, and five of them continued the meeting a few minuteslater atWagner's home. All seven signed union cards.At this meeting, the employees discussed whether they should tell employeesZina Emrich and Jerry Gaskill about the union drive, because of their reputationof "tattling" to management. The employees decided that "we might as well tellthem." After the meeting at his home, Wagner went to the plant, about 10 p.m. atbreak time, and talked to Gaskill about the Union.About October 14 (presumably before this Thursdayeveningmeeting, accordingtoWagner's testimony), Wagner informed General Foreman Frank Williamson thatthe employees were trying to organize a union. Williamson admitted having such aconversation with Wagner, testifying that there was "an awful lot of discussion andtalking going on in the shop," and that Wagner told him, "You know, we are get-ting a union in." Williamson admitted that he usually reported "all things from theshop" to his superior, and that on this occasion, he reported to Plant ManagerRobert Jauch that same day he had heard that the employees were trying to get aunion. Jauch said that he had heard the rumor too. Williamson also testified thathe asked Jauch if President Robert Johnson knew about the union drive, and Jauchreplied that he thought Johnson did. (I find that this conversation between William-son and Jauch was prior to the Union's October 18 request for recognition, becauseJauch would not have been referring to a "rumor" after that formal, written request.Williamson testified that he was not certain of the date of his first conversationwithWagner about the Union. He asserted,concerninghis estimate of anearlierdate in his Board affidavit, "it has been brought to my attention since then, andputting things together, how they happened after I had filed the affidavit, that itwas about the same time that the Union notified the Company .. ." This wouldbe placing the date about October 18-3 days before the first discharge. However,I find that the date actually was before Friday, October 15, when Wagner crediblytestified he had thesecondconversation withWilliamson about the Union-as dis-cussed below.) Johnson himself admitted that Williamson told him directly aboutWagner and the Union, but claimed that Williamson did so about a weekaftertheOctober 21 and 22 discharges. Because of Johnson's demeanor on the stand, andall the circumstances, I cannot credit Johnson's testimony about the timing ofWilliamson's report to him. Moreover, inasmuch as both Williamson and Jauchwere aware of Wagner's comments on the union activities days before the dis-charges, I find that Johnson also had such notice beforehand.On Friday morning, October 15, President Johnson called a meeting of theemployees at the plant and (while discussing production and rejections) talkedabout "outsiders" trying to get into the plant. Johnson did not state what he meantby "outsiders," and did notmentionthe word "union."At noon that Friday, two of the four female employees, employee Phyllis A.Downing and employee Lavon Savieo, went to lunch at a cafe where they met witha union representative and with employee Herndon and other male employees whohad signed union cards. Downing finallysigneda card there, but Savieo refused.When the employees returned to the plant about 12:25 p.m., they found PresidentJohnson and Plant Manager Jauch still in the plant, contrary to their usual practiceof eating between 12 and 1 o'clock. Johnson and Jauch were walking around theplant before going back to the office. About 12:35 Johnson returned to the plantarea and called Herndon into the office. After a 11/z or 2 hour conference withHerndon, Johnson called in and separately interrogated employees Wagner, Raines,and Downing (all of whom had been present at the luncheon meeting),and alsotalked to Herndonagain.In the interrogations, Johnson told Downing "that anyonethatwasn't happy . . . should leave now and leave everyone else alone that ishappy," and told Wagner that if he was not happy there, to resign "and he wouldgiveme a good recommendation" (according to credited testimony by Downingand Wagner). The individual interrogations are discussed later.Also that afternoon, Wagner told General Foreman Williamson that "everybodyso far had signed cards." Williamson implicitly admittedbeing soadvised by Wag-ner, by testifying that he did have a second conversation with Wagner about theUnion "at a later timethat everybody had signed a card." Wagner acknowledgedthat he exaggerated to Williamsonin claimingthat employees had signed 100 per-cent.Including those who signed cards on October 15 (Downing and employee AlOlny), a total of 9 out of 13 employees had signedunion authorization cards.Downing was the only one of the four female employees who hadsigned a card, UNITED PRODUCTS CO.537and employee Gaskill,one of the nine male employees,did not sign.After Down-ing returned to the plant from the luncheon meeting, she told employee ZinaEmrich,a company witness at the hearing,that she (Downing)had signed a card.Also that Friday afternoon,the union representative telephoned the plant and askedMrs. Johnson (President Johnson's wife) if Johnson were available. She informedhim that Johnson(who actually was then at the plant)would be out of town forseveral days.Plant Manager Jauch admitted that sometime between the October 15 interroga-tions and the time Johnson left town on a business trip(Monday to Wednesday,October 18-20), Johnson "asked me for my opinion what experience I had" withthe three employees,Herndon,Wagner,and Downing.On Monday, October 18, the Company received the Union's written request forrecognition,inwhich the Union claimed that a large majority of the employeeshad signed authorization cards. The Company concedes in its brief that the Union"apparently organized a majority"of the production employees.2.The dischargesThe following Thursday, October 21 (as developed by the Company's counselwhen cross-examining Downing),Emrich told Downing"thatMr. Johnson hadbeenout of town for the last two or three days, and that she would beglad whenhe got back because she had several things to tell him." That afternoon, about 1o'clock, Downing observed Emrich-without being called-go into Johnson's office.(I find Emrich to have been an unreliable witness, and discredit her testimony thatshe was summoned to Johnson's office.)After a 2-hour conference with Emrich, Johnson called in Savieo and asked herabout Downing's work and attitude. Then, about 4 p.m., Johnson called in Downing.According to his purported notes of what transpired:Phyllis was called in my office and told that we had discussed with her thather attitude was affecting the other employees and that we could not continuelike this. She was asked to resign . .She started to leave then came back and said "I knew when I signed thatUnion Card that I would lose my job over it" and I told her I can truthfullysay that I did not know that you had signed a Union Card and that I canassure you that had nothing to do with this.She said Zyna [Mrs. Emrich] must of told me that she had signed a cardand I assured her that Zyna never said anything about this.The following day, Johnson called in three male employees, and according tohis purported notes of the interrogations, he asked employee Clark, "if he knewof anyone in the shop who is still trying to stir up trouble"; asked employee Weller"ifhe knew of any problems, or any people in the shop who may be causingtrouble which was affecting our production"; and asked employee Romine, "if heknew of any problems in the shop or anybody who may be stirring up troublewhich has caused a loss in production." After these interrogations, Johnson calledinWagner. Johnson's purported notes of the discharge conference read:LarryWagner, 10-22-65, was called into my office and it was explainedthat he stirred up trouble again today by making the loud comment to Zynaand that we couldn't continue his employment under those circumstances.3.Conflicts in testimonyAlthough much of the foregoing was undisputed, there were mass contradictionsin the testimony concerning the circumstances of the discharges.Despite the factthat the testimony was under oath, there were numerous instances of directly con-flicting testimony on points where faulty memory or perception, or inadvertenterror, appeared most unlikely.I do not conceive it to be my function to rule on the possible culpability on thepart of any witness or party for what may have been gross, deliberate falsifications.Imust, however, make certain credibility resolutions in order to find what actuallyhappened.In so ruling on credibility,I confine the rulings solely to the issues inthis proceeding.4.Opposing contentionsIf the General Counsel's contention about the evidence are to be believed, thisis an obvious case of discriminatory discharges. Thus, the Company learned about 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union representative meeting with a majority of the Company's productionemployees on Thursday evening, October 14, and about Herndon's and Wagner's-organizational efforts in the plant. On the next day, Friday, October 15, President'Johnson held a meeting of the employees and deplored"outsiders" (meaning theUnion) trying to get into the plant. Then at noon that Friday, Downing (the onlyone of the four female employees to sign a card)joined the eight out of the ninemale employees who had signed union cards. The same afternoon, Johnson inter-rogated the two union leaders, Herndon and Wagner, as well as Downing, andstarted an investigation to determine if there were grounds for discharging the threeunion supporters.The investigation continued the following week,after Johnsonreturned from a business trip. Finding that Wagner and Downing had not retractedtheir support of the Union (as apparently Herndon had done), Johnson dischargedthem for their union activities in order of undermine the Union's largemajority.The Company, on the other hand, has raised a number of defenses not mentionedin the above-quoted purported notes of the discharge conferences, and contendedthat "Atno time was Mr. Johnson concerned about the effect of union activity uponhis plant or upon his employees." The Company denied that Johnson was referringto the Union when he spoke about "outsiders," and contended that the interroga-tions of employees did not deal with their union activities,but instead dealt withproduction and inspection problems.5.Explanation for the dischargesThe General Counsel has filed a lengthy brief,suggesting distinct and continuedshifts in the Company's defenses for terminating the two employees, and describingnumerous conflicts in the testimony given to support the various asserted justifica-tions. The Company's brief does not discuss these apparent shifts in its position, northe conflict in the testimony(and/or prior Board affidavits)of President Johnson,PlantManager Jauch, General Foreman Williamson, and employees Emrich andSavieo.However,the Company makes two quite serious allegations against Down-ing and Wagner:(a) that Downing engaged in deliberate sabotage of companyproduction; and (b) that the excessive rejections of Bendix parts were the directfault of, or"deliberate sabotage"by,Downing and Wagner.If these accusationsare justified,there would seem to be no point in discussing the less serious groundsassigned for terminating the two employees.On the other hand,if these accusationswere fabricated, that fact alone would suggest a substantial basis for questioning thecredibility of the five above-named witnesses,whose testimony in support of theseaccusations was in direct conflict with other testimony of witnesses for the GeneralCounsel on literally scores of, or even a hundred or more, different points concern-ing the circumstances of the discharges.a.DeliberatesabotageDowning, described in the Company'sbrief as "a seasoned,capable employeewho had been trained[at a competitor],doing precisely the same kind of workwhich she was doing for Respondent,"worked in the "second operation" at theplant.Therethe parts were sorted,cut, inspected,packaged,and shipped.The alleged sabotage concerned the erroneous cutting of a Bendix part on a par-ticular Saturday, and again on the following Monday. According to the Company,Downing-knowing that the part did not requireanycut at all-asked GeneralForeman Williamson on both days to set up the machine for a 22-degree cut,deliberately cut a large number of parts wrong on the first day,and started cuttingthem wrong the second day until she was stopped. According to the Company'sbrief,itwas not until Thursday,October 21,the date of Downing's termination,that President Johnson was "made aware of the deliberate sabotage of parts whichhad occurred some two weeks prior to that date. And this awareness came only asa result of direct questioning of [Mrs. Emrich] concerning the cause of troublewithin the department."To the contrary, Downing testified that she did not even cut the 1,000 parts onthe Saturday in question-that Emrich herself did. She testified that she did notrealize that it was the same parts on Monday morning, and that she did not sayanything to Williamson about wanting a cut or about setting up the machine. Sheasked Williamson for a job; he got the parts and set up the machine; and she satdown and proceeded to cut them. Furthermore, she testified that it was Williamson's,not her, fault; that Williamson did not accuse her of being at fault; and that thematter occurred long before her discharge-she would estimate about 2 monthsbefore. UNITED PRODUCTS CO.539In its brief,the Companyrelied on the testimony of Emrich,that the incidentoccurred"approximately two weeks"earlier, and that she had not reported it beforeOctober 21, "because I am not a stool-pigeon." The brief states: "The false sense ofloyaltywhichmany employees suffer caused[Mrs.Emrich]to refrain from`squealing'on Downing until specificallyasked byJohnson`what was wrong withDowning and what was causing the trouble in this department.'"The brief does notdiscuss whyGeneral Foreman Williamson,ifhe had suspected sabotage,had notreported it.Thus, besides other details(about whichtherewere also directly conflictingtestimony),there are the questions of whether the incident occurredabout Octo-ber 9 and 11(2 weeks before the discharge)or weeks earlier,why Williamson didnot report it, and whether Downing or Emrich cut the parts on that Saturday.Clues to these questions may be found in the testimony of Williamson and employeeSavieo, a new employee who testified on behalf of the Company.Notwithstandingthe Company'spresent position,General Foreman Williamsonmade it clearthat hedidreport the sabotage immediately,and that the incidentoccurred less thana weekbeforeDowning's termination.From the way the evi-dence developed,itismanifest that this is the information he had previouslyfurnishedthe Company's counsel, who elicited the following testimony from him:Q. I callyour attention to the 16th day of October, which was a Saturday, in1965, and I will ask you whether or not Phyllis Downing asked you to set up amachine for her on that day?A. Yes.Q.Will you tellme what she said to you with respect to the job?A. She said,"Will you set this job for a 22-degree cut?"Q. This wasa Saturday,the 16th of October?A. Yes.*******Q. Now, on the second occasion, this was on Monday, the 18th of October,1965 to which you are now referring?A. This is when it took place, yes.*******Q. (By Mr. STRUTZ.)What did you do on Monday with respect to the sameparts that had been cut wrong?A. I, at that time, made mention to Mr.Jauch,asMr.Johnson was gone atthe time .Q.What did you say to Mr. Jauch concerning these parts?A. I told him at the time that I couldn't see why Phyllis Downing would doita second time for as long as she had worked with those type of parts; thatshe should have known that those did not get a cut.Q. Did you discuss this matter with Mr. Johnson when he returned?A. I did.Q. This was on the 20th of October, 1965?A. I believe it was, when he returned from this trip.Q.What did you say to Mr. Johnson about these parts?*******The WrTNEss:I told Mr. Johnson, "Apparently here is some of our troublewith Bendix Corporation." It seemed to me that parts were being maliciouslydestroyed in this respect,and that this was part of our problem with respect torejections with them.More positive testimony would be hard to imagine.The Saturday was thus theday after the October 15 employee meeting and interrogations at the plant; theMonday was the first day that Johnson was out of town on the business trip; andWilliamson reported the sabotage immediately to Plant Manager Jauch. If the inci-dent had occurred 1 or more weeks earlier, Johnson would not have been out oftown on the 3-day business trip.Yet, concerning this wrongful cutting of Bendix parts, Plant Manager Jauchtestified, "I wasn't in on that at all," and other evidence indicates (as represented inthe Company's brief)that Johnson's first notice of the incident came from Emrichshortly before Downing's termination.But unless Williamson's version is credited,there remains the question why he did not report the purported sabotage immedi-ately to Plant Manager Jauch. The Company'sbrief does not even allude to thedilemma. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that Williamson was a most unreliable witness. Even apart from the above-mentioned contradictions, I find from his demeanor on the stand that he was moreinterested in supporting the Company's defenses than recounting the actual facts. Atvarious times, he obviously became flustered when confronted with questions con-cerning inaccuracies in his testimony,or when he appeared to realize that some ofhis testimony might be damaging to the Company's cause. I find that he fabricatedsuch details as the timing of the incident, his reporting the incident to Jauch, andhis reporting to Johnson at the first opportunity his belief that Downing had ma-liciously destroyed the Bendix parts.Rather than supporting the Company's defense on the point, Williamson's fabri-cation is one ofthe factors which have caused me to believe that the wholedefense itself was fabricated.The only reason that I can see for Williamson havingfabricated the story that he had forthwith reported the suspected sabotage to hissuperior, was to conceal the fact that Downing was not at fault.Employee Savieo's testimony also seems to indicate that Williamson knew thatDowning was not at fault. When called as a defense witness, Savieo testified thatshe went to work on Monday, September 27, that she did not work on October 2,but that she was present on Monday, October 4, when Downing cut 10 of the partswrong. Concerning what Williamson said at the time, she testified: "I don't remem-ber if he said too much at all. I don't think he got too mad about it, or anything, orIwould have remembered. You know, if he had bawled Phyllis out for that, Ithink that I would have remembered." (Downing likewise testified that William-son did not say anything critical to Downing that Monday.) Although I cannotcreditmuch of Savieo's other testimony, I find that she was not fabricating thistestimony when she testified that she was present on the second day of the incident,that this occurred about a week after she began working, and that it was on Octo-ber 2 and 4-aboutthreeweeks before Downing's discharge. (I find that Downing'sestimate of 2 months, though inaccurate, merely illustrated her belief that the inci-dent had no real bearing on her discharge.) It would seem that if Downing hadcut the same part wrong the preceding Saturday, and Williamson had suspected herof sabotage in repeating the action on Monday morning, he would have made somecritical remark to Downing at the time.There is other evidence which indicates that this whole defense, about Downingsabotaging the Bendix parts, was fabricated. Although Emrich claimed that Down-ing ran the whole order wrong on the Saturday in question, President Johnson's pur-ported notes of his interrogation of Emrich on October 21 mentioned nothing aboutDowning cutting the order on Saturday There was only the mention of her start-ing to cut them wrong on Monday (when she was stopped after cutting the first10). The notes read: "Zyna stated that two weeks ago Phyllisstartedcutting Bendixparts and they weren't supposed to be cut. . . ." [Emphasis supplied.] These wordscould apply only to what happened on Monday. Other indications are: (1) the factthat nothing is contained in Johnson's purported notes of the discharge conferencewith Downing about the wrongful cutting of parts or sabotage;(2) Jauch's testi-mony that on October 21, nothing was said when he was present with Johnson andWilliamson about Downing wrongfully cutting parts;(3)Downing's testimony(which I credit) that nothing was said about her deliberately running the partswrong in the October 21 conference when she was asked, but she refused, to resign;and (4)Emrich's retraction(at one point)of her testimony that she had toldJohnson on Ooctober 21 that she thought Downing had deliberately cut the partswrong.(When the General Counsel asked her on cross-examination if that was stillher testimony, inasmuch as there was no mention of Downing purposely cutting anyparts in Johnson'snotes of Emrich's interrogation,she answered:"Sir,maybe I gotmixed up a little. I remember telling Mrs. Johnson about the Bendix parts.Perhapsin our...talks at one time or another I went in to further detail-perhaps this isthe way it has happened."I find that the Company fabricated this defenseafterthe discharge. Accordingly,I discredit General Foreman Williamson's testimony that the only reasons for hisrecommendation to President Johnson regarding Downing were her deliberatedestruction of company property and her discontent.b.Excessive rejections of Bendix partsThere appears to be even more confusion in the Company's evidence regardingDowning and Wagner's failure to inspect Bendix parts properly. The Company'sbrief states: "Although there was conflicting testimony with respect to the relative UNITED PRODUCTS CO.541responsibility of various employees for rejected parts, it became crystal clearthrough the testimony that responsibility vested first in the inspector, Larry Wagner,and second in Phyllis Downing ...."Plant Manager Jauch testified that about October 7 or 8, the Company had hadso many parts rejected by Bendix Corporation that the Company assigned Wagnerand Downing to inspect all Bendix parts 100 percent. Explaining the Company'sexperience with Bendix rejections after that, Jauch testified that between October 8and 22 (when Wagner was discharged), about 15 different lots of parts wereshipped and the Company received 7 or 8 complaints from Bendix on faulty partsduring that time. The first complaint was "a day or so" after October 8, the secondcomplaint was a day or two later, and the third was "Probably another day,day and a half, maybe two days thereafter." All these shipments had been madeunder the 100 percent rule. On these three occasions, and on each of the other fouror five occasions the Company received complaints under the 100 percent rule,Jauch testified that he talked to General Foreman Williamson and Wagner aboutthe rejection. Around October 15, when the rejections continued, he began to sus-pect sabotage, and "I believe I discussed it with Mr. Johnson when it appeared asthough that were the case." Between that time and Wagner's discharge, Jauch testi-fied that he "may have" mentioned it to Johnson again, telling him: "It appearedthat the action that was taken was not going to correct the cause."I cannot credit this testimony for several reasons. In the first place, the Com-pany's own documentary evidence (in the form of monthly discrepancy reportsfrom Bendix) shows that the first Bendix rejections after the 100 percent rule wasput in effect were on orders received by Bendix on October 21 and 22. (Inasmuchas the Company had overnight delivery to Bendix, the orders were shipped aboutOctober 20 and 21.) Three other orders (not rejected) were received by Bendix onOctober 22, 23, and 26. The only other shipments during this time to Bendixwere the parts on a blanket order presumably sent to a Bendix plant in anotherState.These blanket-order parts, on which Downing spent the "bulk" of her timeinOctober, have never been rejected. I must therefore conclude that Jauch wasfabricating his testimony about the repeated rejections during this period of time,his suspecting sabotage, and his reporting his belief to President Johnson.Contrary to Jauch's testimony that he talked to Williamson and Wagner aboutBendix rejects seven or eight times in the 2 weeks before Wagner's discharge, Wil-liamson gave the answer, "I am sure it was only once as to a direct discussion,"when he was asked, "How many times did you discuss the Bendix parts with him."(As in a number of instances in which he gave contradictory testimony, William-son later testified otherwise.)Williamson testified that this was about the firstweek in October, when "we had been getting numerous objections." It was at thispoint, upon questioning by the Company's counsel, that Williamson gave somerevealing information about at least one of the causes of Bendix rejections.Q. (By Mr. STRUTz.) What did you say to him [Wagner] about the Bendixreport?A. That we had been getting numerous objections. That we would have towatch them especially close. That we should be extremely careful.That if theywere out of tolerance a little bit, that we had better reject them.Q. Not ship them?A. RightQ Did Larry say anything to you?A.Well, as I recall, he agreed with me on that. [Emphasis supplied.]When later questioned by the General Counsel about shipping parts which wereout of tolerance, Williamson admitted:Q. A lot of times, after parts had been inspected and you were told thatthey weren't satisfactory, you told employees to go ahead and send themanyway, didn't you?A. That is, to get production-that is possible-to get it out of the dooronce it is run if it is at all possible that it will be accepted, we would let it go,yes.Although he then testified that this depended on the customer, and denied that heapproved out-of-tolerance parts being sent to Bendix, he later contradicted himself. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen asked what he meant by his testimony about Wagner agreeing with him con-cerning not sending to Bendix parts which were out of tolerance a little bit, hetestified that previously, they had sent to Bendix parts which werea half thousandthout of tolerance, but when Bendix started complaining, he agreed with Wagnerthat if parts were that much off tolerance, they would not be sent to Bendix. (How-ever,undisputed testimony shows that at least on one occasion thereafter, heauthorized the shipment to Bendix of parts which were out of tolerance a halfthousandth.) I specifically discredit PlantManager Jauch's denial of knowledgethat the Company knowingly sent to customers parts not meeting the specifiedtolerance, and creditWagner's testimony that on one occasion, Wagner reportedto Jauch that General Foreman Williamson was "pushing" some of these out-of-tolerance parts through, and that Jauch responded: "If they were just a little bitout,maybe they would get by that way."When Williamson had this "agreement" with Wagner, there had been three ship-ments rejected by Bendix, one on September 30 and two on October 8. The onlyrejections after that were on orders received by Bendix on October 21 and 22-making a total of five lots rejected. The evidence includes the following facts aboutthese five lots:(1)Order 516421, with 1,350 pieces, was received by Bendix on September 30.Plant Manager Jauch testified that when this order was rejected, he discussed whatcorrective action to take with General Foreman Williamson, leadlady Baker (whomhe testified was "in charge of the girls" in the second operation, and whose primaryduty was "instructing the other girls on what to inspect and what was to be done"),and Wagner (who was working part time as inspector).(2)Order 521774, with 1,000 pieces, was received by Bendix on October 8.This was the order which was run by the new employee, Savieo, during the first orsecond week of her employment. She testified that she used a "spring" (or flip)micrometer to inspect the parts. President Johnson testified that the flip micrometerwas not accurate enough to prevent Bendix rejections. (The Company falselyreported to Bendix in writing, as the "Cause of Discrepancy" on this order: "Theseare standard back-up rings, pulled from stock, and were run during a noted discrep-ancy in tooling and set-up." Plant Manager Jauch admitted giving Bendix incorrectreasons for rejections, stating that "we have got to tell them something.") One ofmy reasons for discrediting much of Savieo's testimony was her patent attempt toblame unjustly Downing (in leadlady Baker's absence) for not having Savieo inspectthese parts 100 percent. There was no such 100 percent rule at that time. That rulewas announced after the October 8 Bendix rejections. Moreover, I was not favor-ably impressed by Savieo's demeanor on the stand. She and Emrich, in preparationfor testifying, had been questioned together by the Company, and she seemed tobe endeavoring to support the Company's defenses and to tailor her testimony towhat Emrich had testified immediately before her.(3)Order 513588, with 115 pieces, was received by Bendix on October 8. PlantManager Jauch testified that this rejection resulted from the use of the wrongmaterial, and that the Company did not blame Wagner when the wrong materialwas used.(4)Order 516993, with 1,250 pieces, was received by Bendix on October 21.This undoubtedly was the order which included out-of-tolerance parts which(according to the credited and undisputed testimony of Downing) general foremaninstructed (apparently after checking with President Johnson or Plant ManagerJauch) to send out anyway because "we couldn't take the loss on the whole order."Downing had inspected the order and had placed those which were out of tolerancein a separate box. About half of the 1,250 pieces on the order were about ahalfthousandthoff size, and about a fourth of the order was off size a full thousandth.Her undisputed testimony was:Q.What did you do with these which were out of tolerance?A.Well, all of the ones including the half a thousandths offsize and thethousandths offsize, I put in a separate box, and I told Mr. Williamson thatthese parts were wrong.He left, and 1 don't know where he went, but he left.Then, when he came back he saidthat I should go through, and all the onesthat checked out a half a thousandth, I was to say, put in with the ones thatwere all right, thatwe couldn't take the loss on the whole order.So I wentthrough and I checked the ones that were a half a thousandths, and then theones that were a thousandth were not sent. [Emphasis supplied.]She testified that it was a large order, and that by "a large order I mean approxi-mately a thousand." This order had 1,250. UNITED PRODUCTS CO.543(5)Order 516987,with 100 pieces,was received by Bendix on October 22.(Wagner credibly testified that after the 100 percent rule went into effect,William-son pushed through rush orders without such an inspection,and that it was notWagner's responsibility to find out if the parts were inspected in the second opera-tion.Downing credibly testified that she inspected only the parts assigned by Wil-liamson during this period of time,and only the dimension he specified-usuallythe "T"and not the"wall."A 100 percent check required the inspection of bothdimensions:She also credibly testified that after the 100 percent rule went intoeffect,she, leadlady Baker,and Emrich used flip micrometers to inspect Bendixparts. I discredit Johnson's denial that he was aware that Williamson was not hav-ing the "wall"inspected on the Bendix parts.)Despite this documented evidence,that there were no rejections between Octo-ber 8 and 21, President Johnson gave clearly fabricated testimony that there wererepeated rejections during that period,and that by October 15"it got to the pointwhere" talking to Wagner "wasn't going to do any good"; that Williamson "toldme, Larry just doesn't seem to do anything about it."Moreover,Johnson repeatedly testified about a telephone call from Bendix BuyerJ.Walker,warning "that if we have any more rejections,we would lose theaccount." Johnson testified positively that although"I don't recall whether that wasthe 22nd or 21st,or when, . . .Itwas before Larry was discharged."I discreditthis testimony also. The Bendix buyer would have had no occasion to issue such awarning before-Bendix received the above-mentioned fourth and fifth orders, whichwere received on October 21 and 22(there having been no rejections since Octo-ber 8),and rejection slips in evidence show that Walker telephoned Johnson regard-ing these two rejections on October 27 (the weekafterthe discharge of Downingand Wagner).Therefore,like the "sabotage"defense, the Company fabricated this defenseafterthe discharge.I so find.This finding explains why, in Johnson's purported notes of the October 22 inter-rogations and the discharge conference,there is no mention about inspection prob-lems or about Bendix rejections. It also explains Johnson's initial testimony that thecall from Bendix "did not lead"him to interrogate the employees on October 21and 22.I specifically discredit Johnson's testimony(contrary to his purported notesand contrary to Clark's testimony)that Johnson interrogated employees Clark,Weller,and Romaine on October 22 about the Bendix rejections.c.CredibilityIn addition to the conflicts in testimony mentioned above, there were numerousothers.Without counting them,I would estimate that there were at least a hundredor more other conflicts between the testimony of dischargees Downing and Wagnerand the testimony of Supervisors Johnson,Jauch, and Williamson,and defensewitnesses Emrich and Savieo-not to mention the conflicts(many of which arereviewed in the General Counsel's brief)in the testimony and/or Board affidavitsof the five defense witnesses.After observing the witnesses testify, and giving much thought to how it ispossible to have such mass contradictions in sworn testimony,I have concluded,and I find, that the contradictions result in the main from the efforts of the defensewitnesses to conceal the pretextual nature of the two discharges and the import ofthe interrogations.Withgreat reluctance,Ifind that the testimony of all fivedefense witnesses is unreliable.In contrast,I find that Downing and Wagner, despitetheir partisan interest,testified forthrightly,giving their honest recollections of thefacts-whether favorable or unfavorable.I therefore credit their testimony whereverthere are conflicts with the testimony of the five defense witnesses.Iwas not as favorably impressed with another of General Counsel'switness,Clark(a present employee of^ the Company).I shall rule specifically on his testi-mony hereafter.d.Concluding findingsBoth Downing and Wagner were good, or even the Company's best,productionemployees.PlantManager Jauch admitted that about a week before Downing's termination,he told President Johnson "That she was probably one of the best workers we hadregarding the quality of her output,"and that "I had no reason to doubt the qualityof her work either."In August,she had asked for a 20-cent raise.Johnson increasedher wages 10 cents an hour, and told her that she would be eligible for another 544DECISIONS OF NATIONAL LABOR RELATIONS BOARD10 cents inMarch 1966. Contrary toJohnson'spositive testimony that Jauchrecommended her discharge, Jauch unequivocally testified that he didnot. Downingcredibly testified that in the discharge conference, President Johnson told her that"as far as my work was concerned, it was excellent."Wagner had been givena raise of15 centsan hour onSeptember 27, severalweeks after he began inspecting part timeand lessthan a month before his dis-charge. He had asked General Foreman Williamson for the raise,statingthat "if Iam goingto be a jack of all trades around here, I think I should get paid for beinga jack of all trades." (He made set-ups and ran the engine lathes and automaticscrew machines, did the molding, and set up machines in the second operation, aswell as inspected the products.)Williamson, at one point, stated that he recom-mended the raise because "Larry had been very ambitious, and had worked good."(Williamson later testified that he did not recall making a specific recommendationabout Wagner.) Also, at one point, Williamson testified that Johnson asked him onOctober 22 about Wagner's work, and he told Johnson that he always had been agood worker-that "His work had been all right." Wagner had talked to both Wil-liamson and Jauch about attending a night trade school to study quality control,and Jauch had expressed his approval. Moreover, Williamson admitted that untilOctober 22, he was still thinking about making Wagner a quality control inspector.Because of the pretextual nature of the above-discussed asserted reasons for thedischarges, and because of the clearly pretextual nature of the varying additionalpurported reasons for discharging these two employees,I see no point in discussingthe latter. The evidence as a whole is clear that the Company's motivation in fabri-cating its shifting defenses was to conceal its determination to undermine theUnion's large majority. (The Company requests that judicial notice be taken of theelection,which was conducted on November 17, resulting in the employees thenon the payroll voting I1 to 1 against the Union. No objections were filed.)For further support of the finding of a discriminatory motivation is the obviouslyfalse testimony by President Johnson that he had no knowledge on October 21 or22 that Downing or Wagner were supporters of the Union. With commendablecandor, realistically evaluating the evidence, the Company's counsel admitted inthe Company's brief:UnfortunatelyWagner was the self-designated"leader" of the union move-ment within the plant . . . . Perhaps he was advised that Respondent couldnot discharge him for any cause so long as he wasengaged in unionactivityanditwas apparent to all that he was so engaged . . . .[Emphasis supplied.]Even Emrich, who appeared by her demeanor on the stand to be endeavoring tosupport the Company's cause, and who voluntarily went to the office for a 2-hourconference with President Johnson before Downing's discharge, testified that beforeDowning told her the previous Friday aboutsigning aunion card, she rememberedDowning saying "she was scared and I asked her why she was scared, ... 'Youdidn'tsign a unioncard."'B. Alleged interrogation and threats1. Interrogation of employees on October 15As previously indicated, President Johnson interrogated individually employeesHerndon, Wagner, Downing, and Raines shortly after they returned from a cafewhere Downing signed a union card at lunchtime, on Friday, October 15. AlthoughJohnson's purported notes of these interrogations and the later interrogations onOctober 21 and 22 raise some questions about their accuracy and completeness,they were admitted into evidence as company admissions.It is clear from the way these notes were written and from the other evidence,that they were written then (or revised later) to support the Company's actions indischarging Downing and Wagner.The notes go a long way to explain the Company's attitude about employeeJames Herndon, who began the union drive. They show that he was being threat-ened with discharge for low production until he implicated Wagner and Downingas the source of trouble. Thus, the notes of his second interrogation state, after thedischarge warning:Jim [Herndon] said I think you know who's causing the loss in pro-duction but if you want me to leave I will go, he said the parts are not beingchecked at the machine thoroughly [i.e., by Wagner] and he thinks that some-one in 2nd operation[i.e.,Mrs. Downing] is trying to foul us up but he saidhe didn't want to mention any names. UNITED PRODUCTS CO.5455I told him I had already talked to the people he was apparently referringto, he said yeh you know who I mean without my mentioning their names andhe said I think if you check with the other people in the shop they will saythe same thing.Both Johnson and Jauch defended Herndon's work after this second interroga-tion, testifying that his production improved. This contention is belied by the pro-duction records in evidence. I find that the real reason for the Company's change ofattitude toward him was his submission to the intimidation of the repeated inter-rogations and his withdrawal of his union support.These interrogations of Herndon and the three other employees came on the dayfollowing the Thursday evening union meeting at Wagner's home, and a few hoursafter Johnson's Friday morning speech in which he referred to "outsiders" tryingto get into the plant. They were on the same afternoon that (according to thecompany witness, Emrich), dischargee Downing was "scared" and Emrich askedher why she was scared, "You didn't sign a union card" (before Downing toldEmrich that she had).When Wagner was called in (according to his credited testimony), he immedi-ately stated: "The reason I am in here is on account of the union." When Johnsondenied it, they "bickered back and forth," until Wagner finally told Johnson, "Wewill refer to the union as 'it: " Johnson assented:A. . . . So, as we went along, as he said, "outsiders," I said, "you meanthe 'it'?"When he would come to "outsiders," he would say "it." Like . . . he said .. .they would ruin the company if these outsiders would get in.*******I told him that things would be better off . . . with the "it."He said, "No, I can show you some companies that went broke around herebecause people had tried to get an "it" in.Johnson later asked Wagner "if it was brought down to a vote, if I would givehis a 'no vote."' Still later in the conversation, Johnson told Wagner that he"couldn't be happy" there, and Wagner said that he was. Then Johnson asked him,"Why don't you just resign?" Wagner repeated that he was happy there.Downing credibly testified that when she was called in, Johnson first asked herif she could shed any light on the problems in the plant. Later in the conversationhe likewise discussed whether she was happy:A. . . . Then he asked if I knew of any other problems. He asked me if Iwas happy with my job, and I said yes, I was. Mr. Johnson said that anyonethat wasn't happy at this particular time should leave now and leave everyoneelse alone that is happy.Despite the clear indication that Johnson was obviously referring to the Unionin these interrogations, and was testing the employees to see if they would disowntheUnion (as Herndon evidently did), the Company states in its brief that thereferences to "outsiders" were to "the former plant manager and sales managerwho were attempting to lure employees away from Respondent." I reject this con-tention. From the timing of the speech and the interrogations, the union campaign-ing in the plant, and the manner in which the references to "outsiders" were made,Johnson left no doubt that he was referring to the Union. I discredit the testimonyby the defense witnesses about how Johnson referred to the "outsiders" on thisoccasion (and particularly Savieo's testimony that Johnson "mentioned about theoutsiders that-that we had competitors trying to get our method of putting outwork or trying to get our-some information from inside"), and that Johnson hadfrequently referred to outsiders in other meetings.2. Interrogations on October 21Before discharging Downing on October 21, President Johnson talked to Emrichand Savieo. Johnson's notes of the Emrich interrogation show that he was seekingan excuse to discharge Downing. Although there had been no rejections since Octo-ber 8, Johnson's purported notes state that he asked Emrich if she knew of any-body "allowing poor quality parts to get through." Emrich's response was that "shedidn'twant to mention any names," but that "there is one girl in 2nd operation264-047-67-vol. 162-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat is causing trouble and I think you know who, I mean." The notes indicate thatJohnson responded by asking, "do you mean Phyllis Downing?"Actually, as found above, Emrich voluntarily, went in to see Johnson. I find thatthese notes were a mere facade, to conceal Johnson's and Emrich's connivance ofexcuses to discharge the sole union supporter among the female employees.This interrogation was followed by the interrogation of Savieo. Johnson's notesbegin: "I asked her about Phyllis Downing's work and her attitude."Because of the strong procompany sympathies of these two employees, I find itunnecessary to rule on' the otherwise possible coercive effect of these twointerrogations.3. Interrogations on October 22As previously indicated, the three male employees interrogated on October 22,before Johnson discharged Wagner were asked (according to the notes) who wascausing or stirring up trouble in the shop.The only one of the three who testified as a witness was employee Richard Clark,who apparently had not realized at the time that Herndon (who had started theunion drive) had then retracted his union support, and that Wagner was the Com-pany's target. He testified:A. . . He asked me who was causing the trouble in the shop, and I saidI couldn't tell him. I didn't want to mention any names.He asked me if this person or persons worked in the lathe department, andI said "Yes."I thought that he was asking me about James Herndon because I thoughtthe whole meeting was based upon this Union deal.And he asked me what I would do if I had a company and outsiders weretrying to come in. There were employees causing trouble in the shop-that iswhat he asked me, he asked me what I would do.I said, I would fire these employees, and I would let it go at that.I credit this testimony, which was partially corroborated by Johnson's notes. Thecontext of the interrogation is further shown by Clark's further credited testimonyon cross-examination:Q. (By Mr. STRuTz.) Why was that your idea? What caused you to believethat it [was] Herndon that he was referring to?A. Because Herndon started the whole idea about the Union.Q.Was that generally known throughout the plant?A. Yes.Q. Did both Herndon and Larry Wagner talk to other employees about aUnion?A. I don't know if Herndon did or not, but Larry did.I find that the interrogation of Clark, Weller, and Romine constituted pryinginto their knowledge of union activities and a testing of their willingness to informon union supporters.Accordingly, I find that the interrogations on October 15 and 22 were coercive,and violatedSection 8(a)(1) of the Act.4.Alleged threats in the preelectioncampaignAfter testifying about his interrogations on October 22, Clark appeared to bequite an ambivalent witness. Sitting in the hearing room while he was testifyingwere his brother-in-law (Wagner) and his employer (Johnson). He seemed to beattracted- by a desire to please one and then the other.-He suddenly became reluctant to repeat statements he had made in his Boardaffidavit concerning company threats in the preelection campaign. Earlier, he hadindicated the same reluctance by refusing to go to the hotel (as requested by theGeneral Counsel) to talk about his testimony. Instead, Clark had gone to theplant at night and asked Johnson if Clark had to abide by the request, and Johnsonadvised him that he did not have to unless he wanted to.As the evidence on the alleged threats developed, most of Clark's testimony is inthe form of responses to leading questions by the General Counsel about the con- UNITED PRODUCTS CO.547tents of Clark's affidavit.The General Counsel did not call any Other presentemployees of the Company to testify against the Company. In these circumstances, Ido not believe that the General Counsel has sustained his burden of proof, and Ishall recommend dismissal of the allegations of threats.CONCLUSIONS OF LAW1.By discharging Phyllis A. Downing on October 21, 1965, and Larry L. Wagner,onOctober 22, 1965, because of their activities on behalf of the Union,the Com-pany_engaged in an unfair labor practice affecting commerce within the meaning ofSection 8(a)(3) and(1) and Section 2(6) and(7) of the Act.2.By coercively interrogating employees on October 15 and 22,1965, the Com-pany had engaged in unfair labor practices within the meaning of Section 8(a)(1)of the Act.THE REMEDYAfter considering all the circumstances,I am convinced that the customary offerof reinstatement,with backpay, and the posting of a notice,would not vindicate theemployees'Section 7 rights nor effectually remedy the Company's unfair labor prac-tices.The employees had indicated overwhelming support of the Union,with 9 ofthe 13 production employees signing authorization cards. The Company admits thatthe Union apparently represented a majority. However,instead of recognizing theUnion,the Company began a campaign of coercive interrogation(to force the firstunion leader to retract his union support to retain his job, and to force employees toreveal the union activities of other employees and to furnish the Company with pre-texts for discharging union supporters),and summarily discharged the only femaleunion supporter and the second union leader when they failed to disown their sup-portof the Union.Thereafter,the employees voted 11 to 1 against unionrepresentation.The Company'sflouting of the Act and its unlawful destruction of the Union'smajority were aggravated by its open abuse of the Board'sprocedures(prolongingthe hearing with gross,deliberate falsifications)within the view and knowledge ofsome of its present employees.Unless an effectual remedy is ordered, the employ-ees would be inhibited from engaging in any future organizational activities, by boththe Company'sutter disregard of the policies of the Act and its tactics of boldlyattempting to frustrate the procedures of the Agency designated by Congress toenforce the Act; and the Company could be expected,because of comparative im-punity, to repeat its lawlessness.Under all the circumstances,I find merit to the General Counsel's contentionthat a remedy should be patterned after the Board's decision inH.W. Elson Bot-tling Co.,155 NLRB '714. I shall recommend that the Company be ordered to cease:and desist from the unfair labor practices hereinabove found and to take certain.affirmative action designed to dissipate its effect.The Company having illegally dis-charged Phyllis A. Downing and Larry L. Wagner, it must be ordered to reinstatethem to their former or equivalent positions.The Company must also be orderedtomake these employees whole for any loss of earnings they may have suffered inconsequence of the illegal discrimination against them in their employment.Backpayshall be computed in accordance with the formulas prescribed by the Board inF.W. Woolworth Company,90 NLRB 289, and the assessment of interest shall becomputed in the manner prescribed by the Board in IsisPlumbing & Heating Co.,138 NLRB 716. In addition, I shall recommend that the Company be required: (1)tomail to each of its employees a copy of the notice;(2) upon request of theUnion made within 1 month of this Decision(or the Decision of the Board if excep-tions are filed), to grant immediately the Union and its representatives reasonableaccess for a 3-month period to its bulletin boards and all places where notices toemployees are customarily posted; and(3) upon request of the Union,tomakeavailable to the Union and its representatives,at a reasonable time within 4 monthsof this Decision(or the Decision of the Board if exceptions are filed),suitablefacilities such as are customarily used for employee meetings so that the Union mayspeak to the employees assembled on company time for 1 hour.Finally, uponrequest of the Union made within 30 days immediately following compliance here-with by the Company,I recommend that the Board conduct an election in a unitof production and maintenance employees,excluding office clerical and professional.employees,guards, and supervisors as defined in the Act. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, on the basis of the foregoing findings and conclusions, and on theentire record, I recommend, pursuant to Section 10(c) of the Act, issuance of thefollowing:ORDERRespondent, United Products Company, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against any employee because of hismembership in or his activities on behalf of District No. 113 of the InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO, or any other labororganization.(b)Coercing employees to withdraw support of a union to avoid being dis-charged.(c)Coercing employees to reveal the union activities of other employees.(d)Coercing employees to furnish pretexts for discharging union supporters.(e)Coercively interrogating employees concerning union activities.(f) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, or assist District No. 113,of the International Association of Machinists and Aerospace Workers, AFL-CIO,or any other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or to refrain from any and allsuch activities, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employment,as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action necessary to effectuate the policies of theAct:(a)Offer Phyllis A. Downing and Larry L. Wagner full reinstatement to theirformer or substantially equivalent position, without prejudice to their seniorityand other rights and privileges, and make them whole in the manner set forth in theTrial Examiner's Decision.(b)Notify those employees set forth above if presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and Universal Military Training andService Act, as amended, after discharge from the Armed Forces.(c) Preserve and make available to the Board, or its agents, upon request, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all records necessary to analyze theamount of backpay due under the terms of this Order.(d)Mail a copy of the attached notice marked "Appendix" 2 to each employeeand post copies thereof at its plant in Fort Wayne, Indiana. Copies of such notice,to be furnished by the Regional Director for Region 25 (Indianapolis, Indiana),shall be signed by a representative of the Respondent. Thereafter, a copy shall bemailed to each of its employees by the Respondent, and additional copies shall beposted by it and be maintained by it for 60 consecutive days thereafter, in conspic-uous places, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Upon request of the Union (District 113) made within 1 month of thisDecision,3 immediately grant the Union and its representatives reasonable access fora 3-month period to its bulletin boards and all places where notices to employeesare customarily posted.(f)Upon request of the Union, make available to the Union and its representa-tives, at a reasonable time within 4 months of this Decision,4 suitable facilities such' If this Recommended Order is adopted by theBoard,the words "an Order" shall besubstituted for "a Recommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United States Court of Appeals,the words "a Decree of the United States Court of Appeals Enforcing" shall be insertedimmediately preceding "an Order."aOr the Decision of the Board if exceptions are filed.Or the Decision of the Board if exceptions are filed. UNITED PRODUCTS CO.549as are customarily used for employee meetings so that the Union may present itsviews to the employees assembled on company time for 1 hour.(g)Notify the Regional Director for Region 25, in writing, within 20 days fromthe date of the receipt of this Decision, what steps have been taken to complyherewith .5IT IS ALSO ORDERED that the complaint be dismissed insofar as it alleges violationsof the Act not specifically found herein.I In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify the Regional Director for Region 25, in writing, within10 days from the date of this Order, what steps have been taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in orderto effectuatethe policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage or otherwisediscriminate against any employeebecause of his membership in or activities on behalf of District No. 113 of theInternationalAssociation of Machinists and Aerospace Workers, AFL-CIO, orany other labor organization.WE WILL NOT coerce or force employees to withdraw supportof a union toavoid being discharged.WE WILL NOT coerce or force employees to reveal theunionactivities ofother employees.WE WILL NOT coerce or force employees to furnish pretexts for dischargingunion supporters.WE WILL NOT coercively interrogate employeesconcerning unionactivities.WE WILL NOT interfere with the right of our employees to make a freechoice in any election ordered by the National Labor Relations Board.WE WILL NOT in any other manner interfere with, restrain, or coerce theemployees in the exercise of their right to self-organization, to form,join, orassistDistrictNo. 113, of the International Association of Machinists andAerospaceWorkers, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage inconcerted activities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Sec-tion 8(a)(3) of the Act.WE WILL offer to Phyllis A. Downing and Larry L. Wagner immediate andfull reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges, and make themwhole for any loss of pay suffered as a result of the discriminationagainstthem.UNITED PRODUCTS COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify those employees set forth above if presentlyserving intheArmed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any questionconcerningthis notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 614ISTA Center, 150 West Market Street, Indianapolis, Indiana 46204, Telephone633-8921.